Citation Nr: 0814412	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  07-04 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for a scar 
of the left ring finger, status post excision of a ganglion 
cyst.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Regional 
Office (RO) that effectuated a May 2004 Board decision and 
granted service connection for a scar of the left ring 
finger, status post excision of a ganglion cyst, and assigned 
a 0 percent evaluation.  The veteran disagreed with this 
evaluation and filed a timely substantive appeal.


FINDINGS OF FACT

The veteran's scar of the left ring finger is manifested by a 
superficial scar that is tender or painful on examination.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for a scar of the 
left ring finger have been met since November 30, 1999.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (1999 & 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in February 2001, November 2002 and May 2004 
letters, issued prior to the decision on appeal, the RO 
provided notice to the appellant regarding what information 
and evidence is needed to substantiate the claim for service 
connection, including the need to submit evidence showing 
current disability, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need to advise VA of 
or submit any additional evidence that pertains to the claim.  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. At 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 (1999) 
(establishing that initial appeals of a disability rating for 
a service-connected disability fall under the category of 
"original claims").

Moreover, as the Board is awarding a compensable evaluation 
of 10 percent as requested by the veteran's representative in 
a November 2007 statement, and has awarded such back to the 
date of claim, the veteran is not prejudiced by any error in 
the duty to notify or assist which may be present in this 
case.  Any such error is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra. 

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Effective July 31, 2002, the rating criteria for evaluating 
skin disorders was amended.  As the effective date of the 
award of service connection for the veteran's scar is in 
November 1999, the Board will address both versions of the 
rating criteria.  However, if application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-00.

Under the criteria in effect prior to July 2002, a 10 percent 
evaluation is warranted for superficial scars that are poorly 
nourished with repeated ulceration or are tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804.  Scars could also be rated based upon 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118 (2001).

Under the revised criteria, Diagnostic Code 7801 scars (other 
than on the head, face, or neck) which are deep or cause 
limited motion warrant a 10 percent disability evaluation 
when they involve an area or areas exceeding 6 square inches 
(39 square centimeters).  Higher ratings are warranted when 
the scars involve a greater area.  Note 2 following 
Diagnostic Code 7801 defines a deep scar as one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118 
(2007).

A 10 percent rating is warranted when the veteran has a scar 
(other than on the head, face, or neck) that is superficial 
and does not cause limitation of motion if the scar has an 
area exceeding 144 square inches (929 sq. cm.).  38 C.F.R. § 
4.118, Diagnostic Code 7802 (2007).  The existence of a 
superficial, unstable scar (one where there is frequent loss 
of covering of skin over the scar) warrants a 10 percent 
rating.  Diagnostic Code 7803 (2007). 

The existence of a superficial scar (not associated with 
underlying soft tissue damage) that is painful on examination 
warrants a 10 percent rating.  Diagnostic Code 7804 (2007).  
Scars may also be rated based on limitation of function of 
the affected part.  Diagnostic Code 7805.  

The veteran contends that the scar on his left ring finger 
warrants a compensable rating.  In a November 2007 statement, 
the veteran's representative argued that a 10 percent rating 
should be assigned.

Turning to the evidence, in a January 2000 VA general medical 
examination, the veteran reported a history of surgery on his 
left ring finger while in service but indicated he had no 
real problems now.  A physical examination noted a scar that 
was not sightly on the left ring finger.  The veteran was 
able to touch all fingers to the palm of his hand.  No other 
findings or conclusions were made in regard to this 
condition.

In a May 2003 VA examination, the veteran reported that both 
his index and ring finger of the left hand ache all the time, 
worsening with the weather.  In addition he reported that he 
was taking Naprosyn, however, this did not help the pain in 
his fingers.  Upon examination of the left hand the examiner 
noted 2cm by .5cm scar on the left ring finger that is well 
heeled.  The left ring finger demonstrated a 5 degree lack of 
full extension.  The veteran reported the scar was very 
tender to palpation.  The veteran was diagnosed with 
degenerative changes at the distal joint of the index and 
ring fingers.

A January 2005 VA examination reflects the veteran complained 
that the pain in his left ring finger endured all the time at 
a 9 on a scale of 1 to 10, and that the pain lasted every 
day.  He further reported the pain worsened with the weather, 
especially cold weather and that nothing helped it.  There 
was no additional limitation of pain due to flare-ups.  A 
physical examination of the ring finger revealed a scar 5cm 
in length and 1/8cm wide that extended from the proximal 
interphalangeal joint (PIP) to the distal interphalangeal 
(DIP) joint and across the posterior part of the DIP joint.  
The scar was darker in color than the surrounding skin, had 
no keloid formation, did not interfere with function and was 
superficial.  He was able to touch all fingers to the palm of 
his hand.  The examiner noted there was mild tenderness with 
slight swelling and a flexion deformity at 22 degrees of 
flexion in the DIP joint of the left ring finger.  All 
functions in the left hand were reported to be normal.  The 
examiner diagnosed the veteran with status post ganglion cyst 
removal from the DIP joint of the left ring finger with 
degenerative joint disease changes and a flexion deformity of 
22 degrees.

During a November 2007 Board hearing the veteran testified 
that his left ring finger would swell and ache in bad weather 
and the scar on the left ring finger affected his daily 
activities such as opening jars.  His wife testified that the 
scar limits his daily activities when it aches and gets sore 
and has a hard time opening cans.  He also stated that his 
scar is tender and painful and aches without provocation from 
touching other objects.  

As the examination findings and testimony reflect some 
tenderness or pain in the scar, the Board finds that the 
veteran's scar of the left ring finger more nearly 
approximates the criteria for a 10 percent rating under 
either version of Diagnostic Code 7804.  Moreover, the Board 
finds such rating is warranted since the November 30, 1999 
date of claim.  While the January 2000 VA examination did not 
indicate the veteran had tenderness of the scar, it does not 
appear that such was actually tested.  Thus, the Board will 
resolve all doubt in the veteran's favor and find that the 
tenderness subsequently noted and testified to has been 
present since the date of claim.  

The Board has considered other potentially applicable 
diagnostic codes to determine whether a higher compensable 
rating is warranted.  However, the veteran's scar does not 
measure 6 square inches to warrant consideration of a 
compensable evaluation under Diagnostic Code 7801.  Moreover, 
limitation of motion or ankylosis of the ring finger under 
38 C.F.R. § 4.71a, Diagnostic Codes 5227 and 5230 provide a 
maximum rating of 0 percent.  Regardless, the veteran can 
touch his ring finger to his palm; thus, ankylosis is not 
shown.  In sum, there is no diagnostic code which will 
provide a higher evaluation than the 10 percent rating 
assigned for the scar based on the evidence of record.  


ORDER

An evaluation of 10 percent for a scar of the left ring 
finger, status post excision of a ganglion cyst, is granted 
from November 30, 1999, subject to the regulations applicable 
to the payment of monetary benefits.




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


